                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 11/18/19

                                                                            MEMORANDUM ENDORSED




The parties’ request to adjourn the initial pretrial conference is granted. The initial pretrial conference scheduled for
November 22, 2019 is adjourned to December 6, 2019 at 1:00 p.m. The joint status letter and proposed case management
plan described in the Court’s October 31, 2019 order, Dkt. No. 18, are due no later than November 29, 2019.

The Clerk of Court is directed to terminate the motions pending at Dkt. No. 17 and Dkt. No. 20.

SO ORDERED.
Dated: November 18, 2019                                    _____________________________________
New York, New York                                                 GREGORY H. WOODS
                                                                  United States District Judge
